Holderman, J. This matter comes before the Court on a motion to dismiss filed by Respondent on April 17, 1978. As grounds for said motion, Respondent alleges the following: “1. Respondent brings this motion pursuant to 111. Rev. Stat. ch. 110, sec. 48, (i), 1977. 2. That the Claimant alleges that he performed psychiatric services for the State of Illinos and billed the Department Of Children and Family Services for $1,500.00. 3. That the Department of Children and Family Services prepared a department report, a copy of which is attached as Exhibit A, which shows that the amount due is the responsibility of the Department of Public Aid and the Department of Children and Family Services. 4. That on December 28, 1976, this office notified Claimant of the department report and agreed to stipulate to the portion of the claim affecting the Department of Children and Family Services, but, to date, Claimant has made no communication concerning any part of this claim. 5. That the present claim is in violation of Rule 5 (d)(3) which limits claims to no more than one department and that this complaint should be dismissed according to Rule 9 of the Court of Claims.” It appearing to the Court that Respondent’s motion to dismiss is correct, said motion is granted and this cause dismissed.